Citation Nr: 0334975	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from January 1968 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

Pursuant to the veteran's request, in June 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge who will render the final determination in this claim 
and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.


REMAND

In this case, the evidence is inadequate to fully evaluate 
the veteran.  As to the evaluation to be assigned for the 
service-connected lumbar strain, during the course of this 
appeal, the rating criteria for intervertebral disc syndrome 
changed.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  The 
change was effective September 23, 2002.  Additionally during 
the course of this appeal, the portion of the Schedule for 
Rating Disabilities - Musculoskeletal System (38 C.F.R. 
§ 4.71a) that involves disabilities of the spine was changed.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The change 
was effective September 26, 2003 and provides new criteria 
for rating disorders of the spine.  Additionally the sections 
for consideration have been renumbered from diagnostic codes 
5235-5243.  These criteria should be considered by the RO 
prior to any Board decision.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Therefore, in light of the changes to the rating 
criteria for rating the spine, a new examination to fully 
evaluate the service connected lumbosacral strain under the 
old and new regulations should be provided.  Consideration of 
orthopedic and neurologic findings is required.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran specifically 
as to the issue on appeal.  Therefore, to fully comply with 
the VCAA, on remand, the RO must assure that the provisions 
of this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The RO should provide 
notice that satisfies the holdings in 
Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, 
supra, the U.S. Code provisions and 
any other applicable legal precedents.

2.	The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected lumbosacral strain.  
Pertinent orthopedic and neurologic 
findings should be recorded.  The 
claims file should be made available 
and reviewed by the examiner(s) in 
connection with the examination(s).  
The examiner(s) should be furnished 
with a copy of the new and old rating 
criteria.  All indicated special tests 
and studies should be accomplished and 
included with the examination 
report(s).  The examination report(s) 
must contain sufficient clinical 
information so that the Board may 
address each and every criteria to be 
considered under the rating criteria 
(as currently constituted and as in 
effect prior to the recent changes).  
Functional impairment should be 
described, as should the affect of the 
service connected back disability on 
employability.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case (to 
include the consideration of the old 
and new rating criteria for diseases 
and injuries of the spine).  

This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




